*698Proceeding pursuant to CPLR article 78 to review a determination of Raymond P Martinez, Commissioner of the State of New York Department of Motor Vehicles Appeals Board, dated April 7, 2003, which confirmed the findings of an Administrative Law Judge, dated October 10, 2002, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and Vehicle and Traffic Law § 401 (7) (F) (b), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of an administrative determination made after a hearing is limited to whether the determination is supported by substantial evidence based upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Here, the uncontradicted testimony of the traffic enforcement agent concerning the condition of the roadway at the location of the weigh site, the manner in which the weighing of the vehicle was conducted, the agent’s training, and the accuracy of the scales used, provided substantial evidence for the Administrative Law Judge’s determination that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and Vehicle and Traffic Law § 401 (7) (F) (b) (see Matter of Masons v Martinez, 8 AD3d 671, 672 [2004]; Matter of IESI NY Corp. v Martinez, 8 AD3d 667, 669 [2004]; Matter of Maspeth Ave. Operating Corp. v Martinez, 2 AD3d 446, 447 [2003]).
Furthermore, the summonses issued for violations of New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), were adequate to inform the petitioner of the charges against it, and to permit it to prepare a defense (see Matter of Block v Ambach, 73 NY2d 323, 332 [1989]). Florio, J.P., Smith, Rivera and Fisher, JJ., concur.